DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
 

Response to Arguments
103 Rejection
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant allege Kretschmann does not teach determining a set of statistical indicators representative of the set of data; and determining a change in the rolling radius of the tire based on the statistical indicators in order to monitor the wear of the tire. However, as pointed out below, Kretschmann teaches determining a set of statistical indicators representative of the set of data by averaging out speeds that represent bends or turns, as disclosed in para. [0058].  Kretschmann further discloses at S120 determining a change in the rolling radius of the tire based on the statistical indicators determined by averaging out speeds that represent bends in order to monitor the wear of the tire [0084].
With respect to applicant’s arguments directed towards the recited “calculating a ratio”, as pointed out by applicants, the examiner is not relying on Kretschmann et al. for the teaching but rather Pita-Gil et al.  In the Summary of Invention Section, Pita-Gil et al. discloses using collected speed signals to find a ratio between the signals used for determining tire wear. The motivation for the presented combination is taught on page 5 of Pita-Gila, which discloses through using the speed ratio technique, the wheel radius changes due to centrifugal forces created by the vehicle’s velocity are reduced, thereby providing a better and more accurate tire wear determination process.  Therefore, the examiner disagrees with applicant’s assertion that Pita-Gila et al. fails to teach the claimed ratio and teaches by using such a calculation technique, a more accurate tire wear determination is achieved by removing the negative effects of the moving velocity of a vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann et al. (2015/0239298) in view of Pita-Gil et al. (WO2014/195604).

With respect to claim 12, Kretschmann et al. teaches a method for determining a change in a rolling radius [0001] of a tire (2) fitted on a vehicle (3), the method comprising the steps: obtaining (S60) a first signal representing an actual speed of the vehicle for a first period of time [0032] by obtaining geolocation data of the vehicle (i.e. a satellite-assisted position determining sensor [0032]; obtaining (S50) a second signal representing a speed of rotation of the vehicle wheel bearing the tire for the same period of time [0031] by reading data transmitted on a CAN bus (signal lines 32-47) of the vehicle (3); selecting and processing data (at S90) constituting the first and the second signals (as collected in steps 50 and 60) so as to make them comparable (i.e. taking the signals and processing them to determine a radius for comparison based on the collected signals); determining a set of statistical indicators representative of the set of data (i.e. by averaging out speeds that represent bends or turns, [0058]); and determining (S120) a change in the rolling radius of the tire based on the statistical indicators ([0038], i.e. based on the data that has been removed by statistical indicators determined by averaging) in order to monitor the wear of the tire [0084].
Kretschmann et al. remains silent regarding after the selecting and processing step (S90), calculating a ratio of the first signal and the second signal in the form of a set of data. 
Pita-Gil et al. teaches a similar method that calculating a ratio of a first signal and a second signal in the form of a set of data (i.e. as read in the summary of invention section, page 2, where ratios of speeds are calculated and used to determine wheel radii).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Kretchmann et al. to include the step of calculating ratios using the first and second speed signals because Pita-Gil teaches such a modification aids in elimination negative effects caused by the velocity of the vehicle, thereby providing a more accurate radius determination, page 5.  

With respect to claim 15, Kretschmann et al. teaches wherein the statistical indicators is an average [0038].

With respect to claim 17, Kretschmann et al. teaches wherein the step of selecting and processing the data comprises eliminating data representing a speed greater than a predetermined threshold (i.e. as high speed associated with slip conditions are filtered out [0058].

With respect to claim 18, Kretschmann et al. teaches all that is claimed in the above rejection of claim 17, but remains silent regarding the specifics of the predetermined threshold is equal to 50 km/h.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the predetermined threshold to be equal to 50 km/h, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Such a modification removes data collected during uncommon events like slip conditions that would produce inaccurate data, thereby ensuring a more accurate radius determination.

With respect to claim 19, Kretschmann et al. teaches wherein the step of selecting and processing the data comprises deriving a signal (i.e. processing a signal from a sensor to determine a speed signal, [0032]).

With respect to claim 20, Kretschmann et al. teaches wherein the step of selecting and processing the data comprises eliminating data (as determined during a slip condition during a brake event) of the derived signal [0032] representing an acceleration less, in absolute terms, than a predetermined threshold [0049].

With respect to claim 21, Kretschmann et al. teaches all that is claimed in the above rejection of claim 20, but remains silent regarding the specifics of the predetermined threshold is equal to 0.05 m.s-2.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the predetermined threshold to be equal to 0.05 m.s-2, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Such a modification removes data collected during events during brake events that would produce inaccurate data, thereby ensuring a more accurate radius determination.

With respect to claim 22, Kretschmann et al. teaches a method for monitoring a state of a tire (2) comprising the steps: implementing the method according to rejected claim 12 more than once (as indirectly taught during a driving event of a vehicle, abstract); saving the statistical indicators of the sets of data in a memory [0013]; determining a development of the statistical indicators (i.e. a table or database as these indicators are developed during operation); and determining a need for tire maintenance depending on the development [0017].

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmann et al. (2015/0239298) in view of Pita-Gil et al. (WO2014/195604), as applied to claim 12, further in view of Chandrashekar et al. (2013/0259386).

With respect to claim 16, Kretschmann et al. as modified teaches all that is claimed in the above rejection of claim 12, but remains silent regarding the step of selecting and processing the data comprises smoothing the signals using a filter kernel.
	Chandrashekar et al. teaches a similar method that includes smoothing wheel data signals using a filter kernel [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Kretchmann et al. to include the step of smoothing the speed data of Kretchmann using a filter kernel as taught by Chandrashekar et al. because such a modification improves the data processing of Kretchmann et al. by smoothing the collected data, thereby producing a more accurate radius determined method.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yohanesu Shiyumitsuto et al. (JP H0939526A) teaches detected speed signals being used to monitor tires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853